"I.~   litE_   ~T ~F
A-PPEflL5 FIFTH tt:e~T
DA-L LWS ~UrJty, ""TC)Q4-S
----,.~... 7""... 6./_.__!:!:."·



                                               4-~POsr~
                                       =   e    (t,~r---!.
                                           ':;) ~

                                           02 1 p
                                                        PITNEY BOWES

                                                      $ 000.48 5
                                                                    .    :

                                                                        J.' -
                                           0001780673 AUG 06 2015
                                           MAILED FROM ZIP coDE 31401
                                   •